  Case 20-14465       Doc 14   Filed 08/04/20 Entered 08/04/20 13:09:24               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )              BK No.:     20-14465
Johnny D. Adams, Sr                         )
                                            )              Chapter: 13
                                            )
                                                           Honorable Carol A. Doyle
                                            )
                                            )
               Debtor(s)                    )

                           ORDER EXTENDING THE AUTOMATIC STAY

       This cause coming to be heard on Motion of the Debtor to extend the automatic stay,
IT IS HEREBY ORDERED:

       1. That the automatic stay is hereby EXTENDED as to all creditors, pursuant to
          Section 362 (c)(3)(B).




                                                        Enter:



                                                                 Honorable Carol A. Doyle
Dated: August 04, 2020                                           United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312-913-0625
